Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 9, 2017

                                       No. 04-16-00560-CV

              Louis V. DOSS, Individually, and as Surviving Spouse of Carolyn S. Doss,
                                             Appellant

                                                 v.

                                      Deborah ROBINSON,
                                            Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                     Trial Court No. 11-320-B
                           Honorable Stephen B. Ables, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice


           Appellee's Motion to Strike is hereby DENIED.

           It is so ORDERED on February 9, 2017.

                                                             PER CURIAM



           ATTESTED TO: _______________________________
                        Keith E. Hottle
                        Clerk of Court